Citation Nr: 0923821	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  03-28 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Esquire


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1979 to June 
1979 and has additional reserve service. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
open the Veteran's previously denied claim of entitlement to 
service connection for any back condition on the basis that 
new and material evidence had not been received. 

In May 2004, the Veteran and his wife testified before a 
Veterans Law Judge seated at the RO in Philadelphia, 
Pennsylvania.  A transcript of the hearing has been 
associated with the claims file.  The Veterans Law Judge that 
conducted the May 2004 hearing is no longer employed by the 
Board.  The Veteran was advised of his right to another 
hearing before a current Veterans Law Judge in a letter dated 
in February 2008, and he declined such in a statement also 
dated in February 2008.  

A November 2004 Board decision remanded the issue of whether 
new and material evidence had been received to reopen a claim 
of entitlement to service connection for a low back 
disability for additional development.  

A May 2008 Board decision reopened the Veteran's previously 
denied claim of entitlement to service connection for a low 
back disability on the basis that new and material evidence 
had been received.  The May 2008 Board decision denied the 
Veteran's reopened claim.  

The Veteran appealed the Board's May 2008 decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In a March 2009 Order, the Court granted a Joint Motion for 
Remand of the claim of entitlement to service connection for 
a low back disability, and vacated only the portion of the 
Board's May 2008 decision denying service connection for a 
low back disability.  This matter was remanded to the Board 
for further development and readjudication in accordance with 
the March 2009 Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

In a statement received by the Board in June 2009, the 
Veteran's attorney requested a hearing before the Board to be 
held at the Veteran's local RO.  As such a hearing has not 
yet been conducted; the RO should schedule such a hearing.  
38 U.S.C.A.   § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing 
before the Board in connection with 
this appeal to be held at the RO in 
Philadelphia, Pennsylvania.

Thereafter, the case should be returned to the Board for 
further development in compliance with the March 2009 Joint 
Motion for Remand prior to final adjudication.  

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

